Name: Commission Regulation (EEC) No 782/82 of 1 April 1982 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/14 Official Journal of the European Communities 3. 4. 82 COMMISSION REGULATION (EEC) No 782/82 of 1 April 1982 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2374/79, the date '30 November 1981 ' is hereby replaced by '31 January 1982'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2374/79 (2), as last amended by Regulation (EEC) No 413/82 (3), fixes certain selling prices for beef and veal taken over by the intervention agencies before 30 November 1981 ; whereas the situation regarding these stocks is such that this date should be replaced by 31 January 1982 ; Whereas it seems appropriate to derogate from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 (4) taking into account the administrative difficulties which the appli ­ cation of this rule raises in certain Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 By way of derogation from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, the purchase applications shall not name the coldstore or stores where the products applied for are stored. Article 3 This Regulation shall enter into force on 5 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. V) OJ No L 272, 30 . 10 . 1979, p . 16. 0 OJ No L 54, 25 . 2. 1982, p . 12. 4 OJ No L 251 , 5. 10 . 1979, p . 12.